UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1973



MOLLY LYNN STINNETTE BARRETT,

                                              Plaintiff - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-97-51-1)


Submitted:   December 8, 1998          Decided:     December 29, 1998


Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Molly Lynn Stinnette Barrett, Appellant Pro Se.        Robert Carl
Tucker, Rita A. Maimbourg, ARTER & HADDEN, Cleveland, Ohio; Jeffrey
Michael Wakefield, FLAHERTY, SENSABAUGH & BONASSO, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Molly Lynn Stinnette Barrett appeals the district court’s

order granting summary judgment to Defendant on the ground that

West Virginia’s two-year statute of limitations bars her action for

fraud and personal injury caused by the Dalkon Shield.     We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Barrett v. Dalkon Shield Claimants Trust, No. CA-

97-51-1 (N.D.W. Va. June 3, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2